Citation Nr: 0305322	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  93-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for alcohol abuse, 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for PTSD.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1965 to February 
1968.

In an October 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's appeal for secondary service 
connection for alcohol abuse.  The veteran then appealed that 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).

In November 1998, a Court order granted an October 1998 joint 
remand from the parties to vacate and remand the October 1997 
decision concerning the issue of secondary service connection 
for alcoholism.  Thereafter, the case was returned to the 
Board.

In an April 1999 decision, the Board denied secondary service 
connection for alcoholism and a higher rating for PTSD.  The 
veteran appealed the April 1999 Board decision to the Court.  
In a December 2000 order, the Court granted a December 2000 
joint motion from the parties to vacate and remand the April 
1999 Board decision regarding the issues of secondary service 
connection for alcohol abuse and a higher rating for PTSD.  
The case was thereafter returned to the Board.

The Board undertook additional development in 2002 on the 
issues of entitlement to secondary service connection for 
alcohol abuse and entitlement to a higher rating for PTSD, 
pursuant to authority granted by 67 Fed. Reg. 3,099 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
This development consisted of a VA psychiatric examination in 
October 2002.

A review of the record shows that the veteran has diabetes 
mellitus and that he served in Vietnam.  Under the 
circumstances, he is presumed to have been exposed to agent 
orange while in Vietnam, 38 C.F.R. § 3.307(a)(6)(iii), and 
the record raises the issue of entitlement to service 
connection for diabetes mellitus based on agent orange 
exposure, 38 C.F.R. § 3.309(e).  The issue of entitlement to 
service connection for diabetes mellitus has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  This issue is referred to the RO for appropriate 
action.

A June 1998 RO rating decision assigned a total rating for 
the veteran's service-connected disabilities based on 
individual unemployability, effective from December 1997.  
The veteran and his representative were notified of that 
determination in June 1998.  In a written argument dated in 
September 2000, the representative disagrees with the 
effective date for the assignment of the total rating for 
compensation purposes based on unemployability and asserts 
that his notice of disagreement with that determination in 
the June 1998 RO rating decision is timely because he never 
received notice of that rating decision.  The issue of 
whether a timely notice of disagreement was submitted to the 
June 1998 RO rating decision assigning a total rating for 
compensation purposes based on unemployability, effective 
from December 1997, has not been adjudicated by the RO and 
will not be reviewed by the Board.  That matter is referred 
to the RO for appropriate action.


REMAND

The report of the veteran's VA psychiatric examination in 
October 2002 does not show a current alcohol or substance 
abuse disability.  This report reveals that the veteran has 
PTSD and is unemployable, and includes a diagnosis of 
"Alcohol Abuse, by history."

The Omnibus Budget Reconciliation Act of 1990, Public Law No. 
101-508, § 8052, 104 Stat. 1388 (1990) amended 38 U.S.C.A. 
§§ 1110 and 1131 (West 1991) to prohibit payment of 
compensation for any disability that was the result of the 
veteran's abuse of alcohol or drugs.  The Federal Circuit in 
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001) held that 
the amended provisions of 38 U.S.C.A. §§ 1110 and 1131 did 
not preclude compensation for alcohol or drug abuse 
disability secondary to a service-connected disability.  The 
veteran's representative now argues that the RO should 
initially consider the issue of entitlement to secondary 
service connection for alcohol abuse under the current law 
prior to the Board's consideration of the issue.  Under the 
circumstances in this case, the Board, rather than 
undertaking additional adjudication on its own under the 
above-noted changes in the legal context of the issue, is 
remanding the case to the RO for adjudication of the issue of 
secondary service connection for alcohol abuse and for 
additional development of the issues pursuant to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2001) that eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were published in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to substantiate his claims for 
secondary service connection for alcohol 
abuse and a higher rating for PTSD, and 
of what evidence VA will obtain for him.  
He should be advised to submit evidence 
showing that he currently has an alcohol 
abuse disability and that links it to his 
service-connected PTSD.  He should be 
advised to submit evidence showing that 
his PTSD produces total social and 
industrial impairment or unemployability 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

2.  If the veteran submits evidence 
showing that he has an alcohol abuse 
disability, he should be scheduled for a 
VA psychiatric examination to confirm the 
presence of such disability and, if he 
does, to obtain an opinion as to whether 
it is at least as likely as not the 
result of (caused or increased by) his 
PTSD.  The examiner should also express 
an opinion as to the severity of the PTSD 
and whether the veteran is unemployable 
due to the symptoms of that disorder 
alone.

3.  If the veteran does not submit 
evidence showing that he has alcohol 
abuse disability, the report of his VA 
psychiatric examination in October 2002 
should be returned to the medical 
facility where the examination was 
conducted for the preparation of an 
addendum to the report of that 
examination.  The examiner who conducted 
that examination or an appropriate 
substitute should express an opinion as 
to whether or not the veteran is 
unemployable due to the symptoms of his 
PTSD alone.  If the requested information 
cannot be provided without examination of 
the veteran, such an examination should 
be scheduled.

4.  After the above development, the RO 
should review the issues of entitlement 
to secondary service connection for 
alcohol abuse and entitlement to an 
initial disability evaluation in excess 
of 70 percent for PTSD.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
attorney.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




